Name: Commission Regulation (EEC) No 874/87 of 26 March 1987 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3 . 87 Official Journal of the European Communities No L 83/35 COMMISSION REGULATION (EEC) No 874/87 of 26 March 1987 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat which accompany products imported from non-member countries or on other information concerning the export prices applied by those non-member countries ; whereas offer prices which do not correspond to actual purchasing possibilities or which relate to unrepresentative quantities and offer prices which, in view of general price move ­ ments or other information available, may be considered not to be representative of actual price trends in the country of origin are to be disregarded ; Whereas a special levy may be fixed for products origina ­ ting in or coming from one or more non-member coun ­ tries if exports of the said products are made at abnor ­ mally low prices ; Whereas the levy on live animals within subheading 01.04 B and on the meat falling within subheadings 02.01 A IV a) 2, 3, 4 and 5 and 02.06 C II a) listed in Annex I to Regulation (EEC) No 1837/80 is to be equal to the levy determined for carcases, multiplied by a standard coeffi ­ cient fixed for each of the products in question ; whereas these coefficients are fixed in Annex I to Regulation (EEC) No 2668/80 ; Whereas the levies should be so fixed that the obligations arising from international agreements concluded by the Community continue to be fulfilled ; whereas, moreover, account should be taken of the voluntary restraint arran ­ gements made by the Community with certain non ­ member countries ; Whereas Council Regulation (EEC) No 486/85 (% as last amended by Regulation (EEC) No 625/87 (% lays down the arrangements applicable on agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 794/87 (2), and in particular the first paragraph of Article 11 thereof, Having regard to the opinion of the Monetary Committee, Whereas, under Article 10 (2) of Regulation (EEC) No 1837/80 , a levy is applicable to the products specified in Article 1 (a) of that Regulation ; Whereas the levy on products falling within subheading 02.01 A IV a) 1 listed in Annex I to Regulation (EEC) No 1837/80 is to be equal to the difference between the seasonally-adjusted basic price and the Community free ­ at-frontier offer price ; Whereas the seasonally-adjusted basic price is fixed in Article 2 of Council Regulation (EEC) No 1472/86 (3) for the 1987 marketing year ; Whereas the Community free-at-frontier offer price is determined in the light of the most representative purchasing possibilities, as regard quality and quantity, recorded over the period from the 21st day of the prece ­ ding month to the 20th day of the month during which the levies are determined, taking particular account of the supply and demand situation for fresh or chilled meat, the world market price for frozen meat of a category which is competitive with fresh or chilled meat and of past experi ­ ence ; Whereas the free-at-frontier offer price is to be deter ­ mined, if necessary, on the basis of the most represent ­ ative purchasing possibilities recorded for live sheep ; Whereas, pursuant to Article 3 of Regulation (EEC) No 2668/80 (4) the free-at-frontier offer prices are to be based inter alia on the prices shown in the customs documents Whereas the levies are fixed before the 27th day of each month for each week during the following month ; whereas they are applicable from Monday to Sunday ; whereas they can be altered within that period if neces ­ sary ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : (') OJ No L 183, 16 . 7 . 1980, p. 1 . (2) OJ No L 79 , 21 . 3 . 1987, p. 3 . (3) OJ No L 133, 21 . 5 . 1986, p. 34. O OJ No L 276, 20 . 10 . 1980, p. 39 . O OJ No L 61 , 1 . 3 . 1985, p . 4. (*) OJ No L 58 , 28 . 2. 1987, p. 102. No L 83/36 Official Journal of the European Communities 27. 3 . 87  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the coefficient provided for in the last paragraph of Article 3 (b) of to Council Regulation (EEC) No 1676/85 C),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas, having regard to the provisions of the above ­ mentioned Regulations and, in particular, to the informa ­ tion and quotations known to the Commission, the levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat should be as set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1987. For the Commission Frans ANDRIESSEN Vice-President ') OJ No L 164, 24. 6 . 1985, p. 1 . 27. 3 . 87 Official Journal of the European Communities No L 83/37 ANNEX to the Commission Regulation of 26 March 1987 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 14 from 6 to 12 April 1987 Week No 15 from 13 to 19 April 1987 Week No 16 from 20 to 26 April 1987 Week No 17 from 27 April to 3 May 1987 01.04 B 142,875 (&gt;) 142,631 (') 141,564 0 139,966 O 02.01 A IV a) 1 303,990 O 303,470 O 301,200 (2) 297,800 0 2 212,793 (2) 212,429 (2) 210,840 0 208,460 0 3 334,389 0 333,817 (2) 331,320 (2) 327,580 0 4 395,187 (2) 394,511 (2) 391,560 0 387,140 O 5 aa) 395,187 (2) 394,511 (2 ) 391,560 0 387,140 O bb) 553,262 (2) 552,315 (2) 548,184 0 541,996 (2) 02.06 C II a) 1 395,187 (3) 394,511 0 391,560 (3) 387,140 0 2 553,262 (3) 552,315 (3) 548,184 (3) 541,996 (3) (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (*) The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (*) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.